DLD-247                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2030
                                       ___________

                                FREDERICK H. BANKS,
                                              Appellant

                                             v.

          ALLENWOOD TRUST FUND DEPARTMENT; FNU SWOWICKI;
         L. HAAS, Education; WARDEN ALLENWOOD FCI; LT. CLOUSER;
                        FEDERAL BUREAU OF PRISONS
                    ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-00734)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 12, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                            (Opinion filed: September 2, 2021)
                                        _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Frederick Banks appeals from the District Court’s order dismissing his habeas

petition filed pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will

summarily affirm the District Court’s order.

       Banks, a federal prisoner, filed a petition for habeas corpus in which he alleged

that prison officials removed his thumbprint from a prison computer system to prevent

him from printing mailing labels, accessing email, or performing legal research. He also

asserted that his stimulus check was not deposited into his prison account and that his

emails to his attorney were held by prison officials. He requested discharge from

custody, certification of a class action, and appointment of class counsel.

       The District Court dismissed the petition before service, concluding that Banks did

not challenge the fact or duration of his confinement and a habeas petition was not an

appropriate vehicle for his complaint of a civil rights violation. This dismissal was

without prejudice to Banks’ raising his claims in a civil rights action. The District Court

declined to consider Banks’ request for class certification and appointment of class

counsel. Banks filed a notice of appeal. Banks was notified that his appeal would be

considered for possible summary action but has not filed any response to the notice.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002) (per curiam). We may summarily affirm a district court’s decision

                                               2
“on any basis supported by the record” if the appeal fails to present a substantial question.

See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The District Court did not err in concluding that Banks’s claims do not lie at the

“core of habeas” and, therefore, are not cognizable in a § 2241 petition. See Leamer v.

Fauver, 288 F.3d 532, 542-44 (3d Cir. 2002). None of his claims challenged the fact or

length of his sentence or confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).

       For the reasons above, as well as those set forth by the District Court, this appeal

does not present a substantial question. Accordingly, we will summarily affirm the

District Court’s judgment.




                                             3